Order filed August 23, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00557-CV
                                  ____________

                     BRAZORIA CIVIC CLUB, Appellant

                                        V.

          BRAZORIA COUNTY APPRAISAL DISTRICT, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                     Trial Court Cause No. 117254-CV

                                   ORDER

      This is an appeal from an interlocutory order granting a plea to the
jurisdiction, signed June 28, 2022. The notice of appeal was due July 18, 2022. See
Tex. R. App. P. 26.1(b). Appellant, however, filed the notice of appeal on July 28,
2022, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward
with a reasonable explanation to support the late filing. See Miller v. Greenpark
Surgery Ctr. Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.]
1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3; 10.5(b). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              PER CURIAM


Panel Consists of Justices Spain, Poissant, and Wilson.




                                          2